      Case 3:19-cv-01946-X Document 10 Filed 01/22/20                   Page 1 of 2 PageID 46



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

KIM TURNER,                                             )
                                                        )
                                 Plaintiff,             )
                                                        )       CIVIL ACTION
vs.                                                     )
                                                        )       File No. 3:19-CV-01946
YON INVESCO INC.,                                       )
                                                        )
                                 Defendant.             )


                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff,    KIM   TURNER     (“Plaintiff”)   and   Defendant,   YON   INVESCO    INC.

(“Defendant”), by and through undersigned counsel and pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, hereby jointly stipulate to the dismissal of Defendant, YON

INVESCO INC., and this entire Action with prejudice. Each party to bear their own fees and

costs.

               Respectfully submitted this 22nd day of January, 2020.



                                                Law Offices of
                                                THE SCHAPIRO LAW GROUP, P.L.

                                                /s/ Douglas S. Schapiro
                                                Douglas S. Schapiro
                                                Northern District of Texas ID No. 54538FL
                                                The Schapiro Law Group, P.L.
                                                7301-A W. Palmetto Park Rd., #100A
                                                Boca Raton, FL 33433
                                                Tel: (561) 807-7388
                                                Email: schapiro@schapirolawgroup.com
   Case 3:19-cv-01946-X Document 10 Filed 01/22/20             Page 2 of 2 PageID 47



                                          /s/ William Chu_____________
                                          William Chu
                                          State Bar No. 04241000
                                          4455 LBJ Freeway, Suite 1008
                                          Dallas, TX 75244
                                          Tel.: (972) 392-9888
                                          Email: wmchulaw@aol.com




                              CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 22nd day of January, 2020, we electronically filed the

forgoing with the Clerk of the Court by using the CM/ECF system.


                                          /s/ Douglas S. Schapiro
                                          Douglas S. Schapiro, Esq.
                                          Northern District of Texas ID No. 54538FL
                                            .
